EXHIBIT 10.3

 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

HEALTH CARE BENEFITS CONTRACT

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

HEALTH OPTIONS, INC.

 

and

 

Gevity HR, Inc.

 

Effective Date: October 1, 2008

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

HEALTH OPTIONS, INC.

HEALTH CARE BENEFITS CONTRACT

 

TABLE OF CONTENTS

 

SECTION

I

TERMS OF THE AGREEMENT

 

 

 

SECTION

II

RATE SHEET

 

 

 

SECTION

III

ADMINISTRATIVE EXPENSE AND ANNUAL EXCESS LIABILITY CHARGE

 

 

 

SECTION

IV

CLAIM LIABILITY CHARGE

 

 

 

SECTION

V

ANNUAL EXCESS LIABILITY COVERAGE

 

 

 

SECTION

VI

TERMINATION PROVISIONS

 

 

 

SECTION

VII

MODIFICATION OF RATES

 

 

 

SECTION

VIII

PRODUCTS

 

 

 

SECTION

IX

THE OFFERING OF BCBSF/HOI PRODUCTS

 

 

 

SECTION

X

ENROLLMENT

 

 

 

SECTION

XI

ADMINISTRATIVE POLICIES

 

 

 

SECTION

XII

GROUP REPORTING REQUIREMENTS

 

 

 

SECTION

XIII

BCBSF/HOI REPORTING REQUIREMENTS

 

 

 

SECTION

XIV

RENEWAL

 

 

 

SECTION

XV

COLLATERAL

 

 

 

SECTION

XVI

PERFORMANCE STANDARDS AND PERFORMANCE INCENTIVE PLAN

 

 

 

SECTION

XVII

GENERAL

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

AGREEMENT TO PROVIDE


COMPREHENSIVE HEALTH CARE BENEFITS

 

This is an Agreement (hereinafter “Agreement”) between the Blue Cross and Blue
Shield of Florida Inc.   (hereinafter referred to as “BCBSF”) and its subsidiary
HEALTH OPTIONS, INC., (hereinafter referred to as “HOI”) located at 4800
Deerwood Campus Parkway, Jacksonville Florida 32246, hereinafter jointly
referred to as “BCBSF/HOI”, and Gevity HR, Inc. (together with its subsidiaries
hereinafter referred to as “Employer/Plan Sponsor”) and the Gevity Health &
Welfare Plan (the “Plan” and, together with the Employer/Plan Sponsor,
hereinafter jointly referred to as “the Group”) located at9000 Town Center
Parkway, Lakewood Ranch, Florida 34202.

 

WHEREAS, the Group is a professional employer organization and requests
BCBSF/HOI to provide health insurance and health maintenance organization
products (hereinafter referred to as “the Product Offering”), to employees of
its clients  who have contracted with the Employer/Plan Sponsor for provision of
such products to its employees who are  co-employed by the Employer/Plan
Sponsor; and

 

WHEREAS, BCBSF agrees to offer health insurance products to employees of 
Employer/Plan Sponsor’s clients who have contracted with the Employer/Plan
Sponsor for provision of such products to its employees who are  co-employed by
the Employer/Plan Sponsor; and

 

WHEREAS, HOI agrees to offer health maintenance organization products, and

 

WHEREAS, each of the parties to this Agreement seeks to set forth, in writing,
the terms and conditions of this Agreement;

 

THEREFORE, the parties agree as follows:

 

I.              Terms of the Agreement

 

This Agreement between the parties is for the period beginning October 1, 2008
(the effective date) and shall end on September 30, 2009 (the termination date).

 

II.            Rate Sheet

 

The rates, charges, and maximum amounts applicable to this Agreement are set
forth in Exhibit A titled “Minimum Premium Accounting Agreement Rate Sheet,”
which may be modified from time to time with the mutual consent of the parties
and which is hereby incorporated by reference into and made a part of this
Agreement.

 

III.           Administrative Expense and Annual Excess Liability Charge

 

Approximately 15 days before the first date of each month, BCBSF/HOI will submit
to the Group an invoice for the amount of estimated administrative expenses
(Minimum Premium Charge and Annual Excess Liability Charge) to be paid during
the forthcoming month.  Such charges shall be equal to the product of the
Minimum Premium Rate and the Annual Excess liability rate, as set forth in
Exhibit A hereto, then in effect multiplied by (times) the number of Insured’s
as determined by BCBSF/HOI (on the renewal exhibit).   The Group agrees to pay
the full amount of the invoice each month by the later of (i) the end of
business on the first calendar day of the month the payment is due to cover (if
the first of the month falls on a non-working day, payment will be made by end
of business on the first working day

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

thereafter) or  (ii) 4 business days after the date the invoice for the amount
of estimated administrative expenses is made available to the Group.  If the
payment is not received by BCBSF/HOI by the later of  the end of business on the
first calendar day of the month (if the first of the month falls on a
non-working day and payment is not made by end of business on the first working
day thereafter) or (ii) 4 business days after the date the invoice  for the
amount of estimated administrative expenses is made available to the Group, the
payment will be considered past due and subject to a Late Payment Charge in
accordance with this Agreement and Exhibit A.  If after 1 day the invoice amount
is not paid, Corporate Receivables will notify the marketing representative. 
The marketing representative will place a call to the group.  If the invoice
amount is not paid by the 10th day the marketing representative will contact the
group and place the group in suspense.  If on the 15th day, the invoice is not
paid the marketing representative will generate and send to the Group by
certified mail, a cancellation notification.  BCBSF/HOI has the right, but not
the duty; to notify Insured’s of the Group’s failure to make such payment and
BCBSF/HOI’s intention to terminate this Agreement.

 

Within 120 days following the close of the contract period BCBSF will prepare an
annual administrative expense and annual excess liability coverage expense
settlement.  This settlement will compare actual and contract period estimated
and paid administrative expenses and excess liability coverage expenses for the
same time period.  The product of monthly enrollment as adjusted for retroactive
enrollments and terminations during the contract period and the minimum premium
rate plus the annual excess liability coverage expense rate will determine
actual expenses in effect during the contract period.  If actual expenses are
greater than the previously estimated amount, the Group agrees to pay the full
amount of the difference within ten (10) calendar days after receipt of the
invoice.  If the invoice is not paid within 10 days the payment will be
considered past due and subject to a Late Payment Charge in accordance with this
Agreement and Exhibit A.  If estimated expenses are greater than actual, BCBSF
will pay the Group the difference at the same time the annual administrative
expense settlement is presented.

 

IV.           Claim Liability Charge

 

A.          1.              Prospective Claim Payment

 

Approximately 15 days before the first date of each month, BCBSF/HOI will submit
to the Group an invoice for the amount of the expected claims  (“Claim Liability
Charge(s)”) to be paid during the forthcoming month see (Exhibit A).  This claim
liability charge will be adjusted on a quarterly basis through the term of the
Agreement and will be based on an average of monthly paid claims as determined
by BCBSF/HOI for the identified three month periods as follows:

 

Months Used in Calculating Prospective Claim Payment

 

Prospective Claim Payment Effective

May, June, July

 

October, November, December

August, September, October

 

January, February, March

November, December, January

 

April, May, June

February, March, April

 

July, August, September

 

The claim liability charge will be invoiced each month.  The Group agrees to pay
the full amount of the invoice each month by the the later of (i) the end of
business on the first calendar day of the month the payment is due to cover (if
the first of the month falls on a non-working day, payment will be made by end
of business on the first working day thereafter) or (ii) 4 business days after
the date the invoice for the amount of Claim Liability Charge(s) is made
available to the Group.  If the payment is not received by BCBSF/HOI by the end
of business on the first calendar day of the month (if the first of the month
falls on a non-working day and payment is not made by end of business on the
first working day thereafter) or 4 business days after the date the invoice for
the

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

amount of Claim Liability Charge(s) is made available to the Group, the payment
will be considered past due and subject to a Late Payment Charge in accordance
with this Agreement and Exhibit A.  If after 1 day the invoice amount is not
paid, Corporate Receivables will notify the marketing representative.  The
marketing representative will place a call to the group.  If the invoice amount
is not paid by the 10th day the marketing representative will contact the group
and place the group in suspense.  If on the 15th day, the invoice is not paid
the marketing representative will generate and send to the Group by certified
mail, a cancellation notification.  BCBSF/HOI has the right, but not the duty;
to notify Insured’s of the Group’s failure to make such payment and BCBSF/HOI’s
intention to terminate this Agreement.

 

2.     Actual Claim Settlement:

 

At the end of each month, BCBSF/HOI will provide to the Group access to a
detailed report in Excelä format of the previous month’s claims and capitation
payments (“Claim Liability Charge(s)”). In the event the actual claims are in
excess of the estimated amount received, BCBSF shall invoice the difference on
the next prospective claim payment invoice.  In the event the actual claims are
less than the estimated claims, BCBSF/HOI shall offset the next prospective
claim payment invoice.

 

B.            1.              The Group will wire transfer the Minimum Premium
charge, Annual Excess Liability charge, Prospective Claim Payment, and Actual
Claim settlement to BCBSF/HOI’s designated bank account as set forth below
Paragraph C of this Section.

 

2.     If funds are not transferred in accordance with this section, the payment
will be considered past due and will be immediately subject to a Late Payment
Charge in accordance with this Agreement and Exhibit A.  Additionally, if the
Claim Liability Charge is not paid as set forth in Section IV. A. 2., BCBSF/HOI
also has the right to terminate this Agreement as set forth in Section VI.  
Accordingly, BCBSF/HOI has the right, but not the duty, to notify Insureds of
the Group’s failure to make such payment and BCBSF/HOI’s intention to terminate
this Agreement.

 

C.    The Group’s payment of the Minimum Premium charge, Administrative expense,
Annual Excess Liability charge, Prospective Claim Payment and Actual Claim
Settlement to BCBSF/HOI shall be via a Federal Reserve Bank Transfer directed to
[*]

 

V.            Annual Excess Liability Coverage

 

A.    BCBSF/HOI agrees to provide Annual Excess Liability Coverage, whereby the
maximum annual liability for the Group is defined as the average number of
Insureds for the policy year multiplied by the Annual Individual Excess
Liability Limit as set forth in Exhibit A which are based on the Group’s maximum
annual liability being 115% of expected claims.  The average number of insureds
for the policy year shall be the sum total of Insureds, as determined by
BCBSF/HOI in accordance with the annual administrative expense and annual excess
liability coverage expense settlement in Section III, divided by twelve.

 

B.    BCBSF/HOI will be responsible for any and all Claim Liability Charges
incurred by Insureds in excess of the Group’s maximum annual liability, provided
that the claim is covered under the terms of the Benefit Contracts and is
actually incurred during the term of this Agreement.  Claims incurred by any
member during a period of time when they were covered and whose coverage was
later

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

retroactively termed will not be covered under the annual excess liability
coverage.

 

C.    The Annual Excess Liability coverage may be changed for each policy year
based on BCBSF/HOI renewal underwriting analysis and mutual consent of BCBSF/HOI
and the Group.

 

 


D.    SETTLEMENT PROCESS

 

1.     Settlement will be performed within 120 days after the end of each policy
year.  This settlement will include all claims and capitation payments liability
incurred from October 1, of each year through September 30, of each year
(“Actual Incurred Claims”) and paid prior to January 1 following that period.

 

2.     If Actual Incurred Claims exceed the Group’s maximum annual liability for
the period as

Calculated in Section V. A. of this Agreement, BCBSF/HOI will pay a settlement
amount equal to such excess to the Group.

 

3.     If Actual Incurred Claims are less than or equal to the Group’s maximum
annual liability for the period as calculated in Section V. A. of this
Agreement, there will be no settlement payment due.

 


E.     EXAMPLE OF CALCULATION OF THE GROUP’S MAXIMUM ANNUAL LIABILITY

 

Plan Type

 

Avg No. of
Insureds

 

Annual Individual
Excess Liability Limit

 

Aggregate Liability
per Plan Type

 

Group’s
Maximum
Annual Liability

 

HMO

 

[*]

 

[*]

 

[*]

 

 

 

PPO

 

[*]

 

[*]

 

[*]

 

 

 

Blue Options

 

[*]

 

[*]

 

[*]

 

 

 

 

 

[*]

 

 

 

[*]

 

[*]

 

 

Based on the calculations above, if Actual Incurred Claims exceed [*], BCBSF/HOI
will pay a settlement amount equal to such excess to the Group.  If Actual
Incurred Claims are less than or equal to [*] no settlement payment shall be
due.

 


VI.           TERMINATION PROVISIONS

 

A.    On any Minimum Premium Charge due date, the Plan may terminate this
Agreement if one or more of the following conditions exists, but written notice
of its intent to do so must be given to the Group at least ninety  (90) days in
advance.

 

1.     Except for the public or private sale of common or preferred stock or the
incorporation of the Group’s partnerships which does not result in a material
change in the ownership or legal structure of the Group, there is a material
change in the ownership or legal structure of the Group and the Group has not
sought and received approval from the Plan for such a change, such approval not
to be unreasonably withheld.

 

2.     Except for the public or private sale of common or preferred stock or the
incorporation of the

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

Group’s partnerships which does not result in a material change in the ownership
or legal structure of the Group, the Group merges with or is acquired by another
legal entity and the Group has not sought and received approval from the Plan
for such a change, such approval not to be unreasonably withheld.

 

3. The Group acquires another legal entity with more than [*] client employees
in the state of Florida that are not then covered by a BCBSF/HOI plan, and the
Group has not sought and received approval from BCBSF/HOI to merge such acquired
employees into the Plan, such approval not to be unreasonably withheld. If,
however, BCBSF/HOI does not approve the merger of the acquired employees into
BCBSF/HOI, the acquired legal entity would be in breach of a contractual
commitment if it were to merge the acquired employees into a BCBSF/HOI plan. The
Group will be allowed to continue with the current carrier or provide for such
employees’ healthcare coverage under an alternative carrier plan as selected by
the Group.  This decision will be reviewed annually with BCBSF/HOI for
continuation, as BCBSF/HOI may be interested in providing the coverage to this
population.

 

4. Bankruptcy by the Group.

 

B.    This Agreement may be terminated on any Anniversary Date by either party
by giving the other party at least one hundred and eighty (180) calendar days
prior written notice of such termination.

 

C.    If the Group fails to pay to BCBSF/HOI the Administrative Expense, Annual
Excess Liability Charge or the Claim Liability Charge in accordance with the
provisions of Section III and Section IV respectively, of this Agreement,
BCBSF/HOI may terminate this Agreement at any time with written notice.

 

D.    Upon termination of this Agreement by either party for any reason,
including termination for non-payment of any charges/fees due under this
Agreement, BCBSF/HOI shall continue to invoice the Group and the Group shall
continue to pay to BCBSF/HOI the Claim Liability Charge, subject to the Annual
Excess Liability Coverage limitation, in accordance with the provisions of
Sections IV and V of this Agreement, for a period of eighteen (18) months
immediately following the date this Agreement terminated.

 

VII.         MODIFICATION OF RATES

 

Charges/maximum amounts for the term of this Agreement will remain in effect, as
set forth in Exhibit A, provided there is no material change to the Product
Offering(s), or Group’s new or renewal underwriting or rating process or factors
as determined by BCBSF/HOI;  In the event there is a change in the total
enrollment of [*] or greater during any [*] period, or a material change in the
Product Offering(s), BCBSF/HOI reserves the right to review and modify the rates
and factors in exhibit A, either up or down, to compensate for changes in the
risk factors.  Any rate changes shall be mutually agreed to by the Group and
BCBSF/HOI.  Notwithstanding the foregoing, upon the effective date of
termination of this Agreement all Minimum Premium Charges and Annual Excess
Liability Charges shall no longer be due.

 

In the event of a rate modification, the modified rates will be set forth and
presented to the Group on a revised Exhibit A within 45 days. The Group and
BCBSF/HOI shall cooperate with each other in the

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

development and execution of rate modification communications and effective date
for the required rate change in order to minimize disruption and attrition of
the Group’s clients.  All other provisions of this Agreement shall remain in
effect without modification.

 

VIII.        PRODUCTS

 

A.    BCBSF/HOI will offer the products set forth in Exhibit B titled “Minimum
Premium Accounting Agreement Product Sheet” to the Group.   Exhibit B is hereby
incorporated by reference into and made a part of this Agreement.  Exhibit B may
be modified from time to time with the mutual consent of the parties.

 

B.    It is specifically acknowledged that the Benefits Contracts are insured
health benefit products (i.e., not self-insured or administrative services only)
and consequentially:

 

1.     Are subject to the laws of the State of Florida that regulate insurance.

 

2.     Given that each is an insurance product the benefit of rebates, including
but not limited to health care provider rebates and pharmacy rebates, are
exclusively taken into account in the calculation of the amount of the
applicable Minimum Premium Charge.  The Group is therefore not entitled to any
credit for any such rebates beyond such inclusion in the pricing of the Benefit
Contracts.

 

3.     The above referenced products will be offered to employees of clients of
the Group working in Florida. Any employees of clients of the Group working
outside the State of Florida may be insured through an alternate carrier. Any
employees outside the State of Florida that are employed by a client
headquartered in Florida may be insured through an alternate carrier or may be
covered through the BlueCard arrangement provided no more than [*] of the
client’s enrollment is outside the State of Florida or BCBSF/HOI agrees to
provide coverage to such client.   The Benefit Contracts may be amended, changed
or replaced from time to time with the mutual consent of the parties, and are
hereby incorporated by reference into and made a part of this Agreement.

 

C.    BCBSF/HOI and the Group agree that during the term of this Agreement the
Group will offer BCBSF/HOI health products [*] to employees of its clients
working in Florida whose client employers contract with the Employer/Plan
Sponsor for services including provision of health insurance through the Plan on
or after October 1, 2008.  No other health plans will be offered during the
contract period, unless mutually agreed to by both parties. If, however, during
the term of this Agreement BCBSF/HOI’s Provider Networks are significantly
diminished in a particular service area so as to no longer provide a competitive
commercially desirable healthcare option and BCBSF/HOI cannot provide
alternative providers in that particular area or cannot arrange for quality
healthcare provider services, the Group may elect to cover those specifically
affected employees under an alternative carrier plan with the consent of
BCBSF/HOI which will not be unreasonably withheld.

 

IX.           The Offering of BCBSF/HOI Products

 

A.    The Group will make the Product Offerings available to its client’s
employees (i.e. Employer/Plan Sponsor’s co-employees) when the applicable client
has contracted with the Employer/Plan Sponsor for services including provision
of health insurance through the Plan in the following manner:

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

1.     The Group will require every individual client group to offer to its
employees working in the State of Florida the product offerings as defined in
Section VIII; provided, however, a client group may enter into a No Benefits
Contract with the Group.

 

2.     The Group will conduct at one annual enrollment per year or more with the
mutual consent of BCBSF/HOI. The annual enrollment will be conducted for a
reasonable period of time and will commence approximately 60-90 days before the
annual coverage period begins.

 

3.     BCBSF/HOI’s marketing materials including , product designs, network
information, and other pertinent information will be available to the Group to
make the selection of the Product Offerings available to its employees. 
BCBSF/HOI, in consultation with the Group, shall determine the appropriate
quantity of marketing materials to make available to the Group.

 

4.     The Group will ensure that all of its new clients and make best efforts
to ensure that all of its existing clients (who contract with the Employer/Plan
Sponsor for services including provision of health insurance through the Plan on
or after October 1, 2008)  meet [*] participation of eligible employees after
waivers for other coverage.  In addition, the group will ensure that all new
clients and make best efforts to ensure that all of its existing clients
contribute at least [*] of the lowest cost plan offered.  The Group will monitor
compliance with these requirements on a quarterly basis and, upon request by
BCBSF/HOI, will provide copies of the monitoring reports to BCBSF/HOI.

 

X.            Enrollment

 

A.    As of the first day of the term of this Agreement, the Group will have
delivered to BCBSF/HOI enrollment information regarding eligible and properly
enrolled members, as defined by the Benefit Contracts.  BCBSF/HOI shall be
entitled to rely on the information furnished to it by the Group, and the Group
shall hold BCBSF/HOI harmless for any inaccuracy or failure to provide such
information in a timely manner.  The Group shall deliver to BCBSF/HOI all
employee and dependent eligibility status changes on a weekly basis, or more
frequently as mutually agreed by the parties.

 

The Group shall rely on the Plan rules to determine timely enrollment for newly
eligible employees. However, occasionally, due to Group error, an enrollment may
not be reported to BCBSF/HOI timely.   BCBSF/HOI will accept these retroactive
additions as determined by the Group.

 

B.    The Group shall notify BCBSF/HOI of any termination of coverage of an
individual within [*] days of the termination date, whenever possible, however,
BCBSF/HOI will accept retroactive terminations as determined by the Group. The
Group shall be liable for all claims/capitation paid on enrollment(s) that have
retroactive termination dates.  For retroactive terminations within [*] days
BCBSF/HOI will make every reasonable attempt to recoup claims paid, however, no
efforts will be made to recover Pharmacy claims and claims less than [*] and in
those cases where recoveries cannot be obtained, the Group retains liability for
those costs.

 

C.    The Group shall notify BCBSF/HOI of any retroactive addition or
retroactive termination of

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

coverage of an individual within [*] days of the effective date of such addition
or termination.

 

XI.           Administrative Policies

 

A.            Enrollment Methodology

 

The Group’s human resource staff will enroll each new client group’s employees
via the Group’s Benefit Election Form or other acceptable method (IVR or web
application). On a [*] basis, the Group will present to BCBSF an automated
enrollment file.  Enrollments will be accepted as submitted from the Group.
BCBSF/HOI’s assigned Personal Service Representative (PSR) will review
discrepancy reports produced from the automated enrollment file and work reports
directly with the Group’s assigned staff member to resolve all enrollment(s) on
a timely basis.

 

B.            Identification Cards


Identification cards will be issued by BCBSF/HOI to each member enrolled within
[*][working days of receipt of the completed enrollment information.

 

C.            Terminations


Terminations are removed on the date of termination.  BCBSF/HOI will generate
Certificates of Creditable Coverage (COC) and submit directly to each member at
the address on file for all terminated contracts.

 

D.            HOI Primary Care Physician Assignment

 

If an HOI member does not choose a Primary Care Physician (PCP), BCBSF/HOI will
assign a PCP based on the member’s home address.  A letter will be generated
advising the member that a PCP was assigned and offering them the option to
change if they so desire.  The member may call the customer service number on
their identification card to initiate the change.  When a member changes their
PCP, the effective date of the change is determined by the time of the month the
change is requested.  If a member requests a change between the 1st and 15th of
the month, the member is eligible to utilize the new PCP the 1st of the
following month.  Changes requested after the 15th of the month, will be
effective the 1st of the second month following the month the member made the
request (Example:  PCP change requested January 20th.  PCP would be effective
March 1st.)

 

E.             Eligibility


BCBSF/HOI and the Group have agreed to accept enrollment as determined by the
Group in accordance with the Plan. An eligible employee and/or dependent must
enroll within the initial eligibility period as determined in accordance with
the Plan or wait until the next Annual Enrollment Period unless a qualified
family or employment event occurs under which a member has an additional period
to enroll under a Special Enrollment Period if set forth in the Plan.

 

1.             The Group’s Benefit Election Form

 

Each employee applying for coverage must complete a Benefit Election Form or be
enrolled through the Gevity web application.

 

2.             Status Change Form

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

Any membership change, i.e., marriage, divorce, addition of newborns, etc., will
require completion of a Status Change form (paper or through the Gevity web
application).  The Group will retain adequate documentation of status change
requests for a reasonable period of time in the event BCBSF/HOI requires copies
to respond to an enrollment inquiry. All qualifying events have a notification
timeframe mandated by the Plan.  To the extent allowed by State law, newborns
will be covered back to the date of birth.

 

If changes are not submitted within the specified time frames, the member must
wait until the next annual enrollment to make changes except under HIPAA
requirements for special enrollment.

 

F.           COBRA

 

The Group has chosen to administer COBRA on an internal basis.  COBRA enrollment
will be provided to BCBSF/HOI on a weekly basis directly to the assigned PSR of
the Membership/Billing Area.  Unless otherwise stated, the Group will be
responsible for all COBRA administration including notification requirements. 
All previously stated enrollment guidelines will apply.

 

G.          Overage Dependent Status Verification

 

BCBSF/HOI is responsible for verifying overage dependent children’s eligibility
status on at least an annual basis.  Any overage dependent who is no longer
eligible will be reported to the Group so coverage can be terminated.

 

H.          Disabled Dependent Verification

 

BCBSF/HOI is responsible for verifying the disability status of overage
dependent children on at least an annual basis.  Any overage dependent child who
is no longer disabled will be reported to the Group so coverage can be
terminated.

 

I.            Creditable Coverage

 

The Group will report to BCBSF/HOI the amount of creditable time to be applied
to satisfy the pre-existing condition exclusion limitation for those members
providing that information at time of eligibility.  If this information is not
supplied, BCBSF/HOI will deny the impacted claim.  The denial advises the member
that if they had previous coverage a credit may be applicable and to please
contact customer service.  Once information is received and reviewed, the claim
will be reprocessed and pre-existing condition limitation updated in their
system.  The Group will not track creditable time in their system.

 


XII.         GROUP REPORTING REQUIREMENTS

 

A.            Upon request, the Group will provide BCBSF/HOI with the necessary
reports to ensure compliance with participation and contribution goals as
described in Section IX, 4. above.

 

B.            Upon request, the Group will provide to BCBSF/HOI the industry
classification codes (SIC) of the enrolled client groups.

 

C.            Upon request, the Group will provide to BCBSF/HOI enrollment data
by county, or other such

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

information maintained by the Group that may be required to adequately evaluate
risk.

 

D.            Upon request, the Group will provide to BCBSF/HOI, business
practice information related to the following:

 

·      monitoring of participation levels and contribution levels

·      financial statements

·      benefits administration process including enrollment, premium remittance
and

·      reconciliation and new client/employee orientation

 

XIII.                        BCBSF/HOI Reporting Requirements

 

BCBSF/HOI will provide the Group access to Monthly Paid Claims Reports,
Quarterly Incurred But Not Reported (IBNR) Reports, Annual Account Specific
Reporting, and Ad Hoc reports as requested by the Group and mutually agreed upon
by both parties, to the extent permitted under the federal Privacy Rules of the
Health Insurance Portability and Accountability Act – Administration
Simplification (HIPAA-AS) of 1996.  In the event the Group executes and provides
to BCBSF/HOI a Group Health Plan Representation of Compliance Letter, such
document shall be incorporated into and made a part of this Agreement.

 

XIV.                       Renewal

 

This Agreement shall automatically renew/extend for additional one year
period(s) on each Anniversary Date (October 1st)  at the rates then in effect
(the renewal rates), unless either party notifies the other party of its intent
not to extend this Agreement at least one hundred and eighty (180)  calendar
days prior to the applicable Anniversary Date.  The renewal
rates/charges/maximum amounts/collateral will be negotiated by the parties and
set forth and presented to the Group on a revised Exhibit A.

 


XV.                           COLLATERAL

 

The Group shall provide BCBSF/HOI collateral to secure Gevity’s payment
obligations under this Agreement in the amounts set forth in Exhibit A.   The
collateral shall be provided in the form of an irrevocable letter of credit
issued in favor of BCBSF/HOI which shall automatically increase in accordance
with the schedule specified in Exhibit A.   BCBSF/HOI shall be entitled to draw
from the letter of credit only in the event the Group fails to meet its payment
obligations as set forth in Sections III, IV or VII of this Agreement. The form
of letter of credit must be acceptable to BCBSF/HOI.

 

The Group upon 60 days prior written notice to BCBSF/HOI may replace the
outstanding letter of credit with cash collateral equal to the outstanding
letter of credit to be held in an interest-bearing trust or escrow account in
favor of BCBSF/HOI (with interest accruing and payable to the Group on a
quarterly basis).  If the Group elects to replace the letter of credit in
accordance with the foregoing, the parties will select a trustee bank and enter
into a trust participation agreement (or similar agreement) acceptable to both
parties.

 

Following the termination or expiration of this contract, and provided the Group
is current with respect to its financial obligations to BCBSF/HOI, the
collateral shall be reduced to [*] of its then current value at the end of the
third, sixth and ninth month and fully released at the end of the twelfth month,
exclusive of any known or pending claims, including any potential cases in
litigation.

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 


XVI.                       PERFORMANCE STANDARDS AND PERFORMANCE INCENTIVE PLAN

 

A.    BCBSF/HOI shall meet the following Performance Standards and be measured
pursuant to BCBSF/HOI ‘s standard audit procedures:

 

CLAIM PROCESSING

 

Category

 

Penalty

 

Incentive

Financial Accuracy

 

[*]

 

[*]

Payment Accuracy

 

[*]

 

[*]

Processing Accuracy

 

[*]

 

[*]

Claims processed within 30 calendar days

 

[*]

 

[*]

 

Customer Service

 

Category

 

Penalty

 

Incentive

Average Hold Time for Incoming Calls

 

[*]

 

[*]

Abandon rate

 

[*]

 

[*]

Closure of open inquiries

 

[*]

 

[*]

Closure of open inquiries

 

[*]

 

[*]

 

ACCOUNT MANAGEMENT

 

The Group will be responsible for creating and maintaining an account management
survey questionnaire.  The survey questionnaire to be completed by The Group
will measure account management performance in the areas of product and service
knowledge, professionalism, proactive management, accessibility, and
responsiveness.

 

B.    The Performance Standard Penalty/Incentive

 

The Performance Incentive/Penalty will be in effect for Claim Processing and
Customer Service standards only.  Account Management categories will be
monitored, but are not subject to incentive/penalty payments at this time.  The
Group reserves the right, at a future date, to open discussions with BCBSF to
include Account Management activities, and Eligibility as account specific
reporting metrics become available, in the Penalty/Incentive calculation.

 

1.     BCBSF/HOI will be subject to a [*] reduction in the Minimum Premium Rates
(set forth in Exhibit A) for the quarter if three of four claims processing
performance standards are below the percentages (set forth above) for the
quarter.

 

2.     BCBSF/HOI will be subject to a [*] reduction in the Minimum Premium Rates
(set forth in Exhibit A) for the quarter if three of four customer service
performance standards are below the percentages (set forth above) for the
quarter.

 

3.   BCBSF/HOI will receive a [*] increase in the Minimum Premium Rates (set
forth in Exhibit A)

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

for the quarter if all four of the claims processing performance standards are
met or exceeded for the quarter.

 

4.   BCBSF/HOI will receive a [*] increase in the Minimum Premium Rates (set
forth in Exhibit A) for the quarter if all four of the customer service
performance standards are met or exceeded for the quarter.

 

5.   BCBSF/HOI’s Operational Units will report their Performance Standard scores
on a monthly basis to BCBSF/HOI’s Marketing Staff.  Each quarter Marketing will
provide the Group with monthly results and calculate the incentive/penalty based
on quarterly results.

 

6.   Within [*] days following the close of the contract period BCBSF will
prepare an annual Performance Standard Penalty/Incentive expense settlement
based on the quarterly outcomes and present it to the Group.  If based on the
expense settlement an incentive is due the Group will pay the full amount of the
expense settlement within [*] calendar days after receipt of the invoice.  If
based on the expense settlement a penalty is due BCBSF/HOI will credit the next
administrative expense and annual excess liability charge invoice.

 

C.    Performance Audit

 

The Group has the right to perform, or have performed by a mutually agreed upon
third party, an audit of BCBSF/HOI’s Operational performance on an annual basis.

 

The focus of the audit will be the preceding contract year (e.g. audit is in
2009 for 2008 contract period).  The audit will be limited to a reasonable
number of statistically valid claims not to exceed [*].  Any request for audits
outside the above mentioned will require mutual agreement of the Group and
BCBSF/HOI.

 

BCBSF/HOI will [*].

 

BCBSF/HOI requires reasonable advance notification of at least 60 days prior to
the audit.

 


XVII.      GENERAL

 

A.            Inconsistencies

 

If the provisions of this Agreement are, in any way, inconsistent with the
provisions of the Product Offerings, then the provisions of the Agreement shall
prevail, and the other provisions shall be deemed modified but only to the
extent necessary to implement the intent of the parties herein.

 

B.            Survival

 

The rights and obligations of the parties, as set forth herein, shall survive
the termination of this Agreement to the extent necessary to effectuate the
intent of the parties as expressed herein.

 

C.            Waiver of Breach

 

The failure by either party, at any time, to enforce or to require the strict
adherence to any provision of this Agreement shall not be deemed to be a waiver
of such provision or any other

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

provision of this Agreement.

 

D.            Governing Law

 

This Agreement, and the rights of the parties hereunder, shall be construed
according to the laws of the State of Florida.

 

E.             Severance

 

In the event any provision of this Agreement is deemed to be invalid or
unenforceable, all other provisions shall remain in full force and effect.

 

F.             Amendment

 

This Agreement may be amended at any time upon mutual written agreement of both
parties, except that BCBSF/HOI or the Group may make changes necessary to comply
with state and federal laws.  In the event such changes are necessary, BCBSF/HOI
or the Group will provide appropriate written notice to the other party.

 

G.            Entire Agreement

 

This Agreement, which includes the Exhibits, Master Policy, Benefit Election
Form, Status Change Form, Member Handbook, True Group Application for coverage,
and the Product Offerings, which are hereby incorporated by reference,
constitute the entire Agreement between the Group and BCBSF/HOI.  Any prior
agreements, promises, or representations, either oral or written, relating to
the subject matter of this Agreement, and not expressly set forth in this
Agreement, are of no force or effect.

 

H.            Notices

 

Any notice, required or permitted under this Agreement, shall be deemed given if
hand delivered or if mailed by United States mail, or an overnight mail service
(e.g. Federal Express), postage prepaid, to the applicable address as set forth
above or to such other address as a party may designate, in writing, to the
other party.  Such notice shall be deemed effective as of the date so deposited
or delivered.

 

I.              Provider Networks

 

BCBSF/HOI’s Health Care Provider Networks are subject to change and may be
modified at any time during the term of this Agreement without notice to or the
consent of the Group.

 

J.             Marketing Fund

 

BCBSF/HOI will share in the cost of marketing materials up to [*] per plan
year.  The Group or the Group’s approved vendor will submit a detailed invoice
to BCBSF/HOI Corporate Accounts for the marketing materials no later than 30
days following the end of the plan year.

 

K.            Training and enrollment support

 

BCBSF/HOI will provide up to [*] training sessions of not more than one half day
in length for the Group’s staff.  In addition BCBSF/HOI will provide up to [*]
on site visits of no more than one half day in length to provide enrollment
support for clients with [*] or more eligible employees.  All training and
enrollment support will be coordinated through the Group’s  headquarters and
mutually agreed to by the Group and BCBSF/HOI.

 

--------------------------------------------------------------------------------

* THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

IN WITNESS WHEREOF each of the parties to this Agreement, through their duly
authorized representative, hereby acknowledges that they have read and
understand this Agreement and agree to be bound by its terms.

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC./

 

HEALTH OPTIONS, INC.

 

 

 

Signature:

/s/ Alan Guzzino

 

 

 

 

Print Name:

Alan Guzzino

 

 

 

 

Title:

Vice President

 

 

 

 

Date:

9-29-2008

 

 

 

 

 

Gevity HR, Inc.

 

 

 

Signature:

/s/ Edwin E. Hightower, Jr.

 

 

 

 

Print Name:

Edwin E. Hightower, Jr.

 

 

 

 

Title:

Senior Vice President and Chief Legal Officer

 

 

 

 

Date:

10-1-2008

 

 

 

Gevity Health & Welfare Plan

 

 

 

Signature:

/s/ Edwin E. Hightower, Jr.

 

 

 

 

Print Name:

Edwin E. Hightower, Jr.

 

 

 

 

Title:

Senior Vice President and Chief Legal Officer

 

 

 

 

Date:

10-1-2008

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

EXHIBIT A

 

MINIMUM PREMIUM ACCOUNTING AGREEMENT

RATE SHEET

FOR


GEVITY HR, INC. – GROUP NO. 56953

10/1/2008 – 9/30/2009

 

[*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION*]

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY GEVITY HR, INC.

 

EXHIBIT B

 

MINIMUM PREMIUM ACCOUNTING AGREEMENT

PRODUCT SHEET

FOR

GEVITY  HR, INC. – GROUP No. 56953

10/1/2008 – 9/30/2009

 

[*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION*]

 

18

--------------------------------------------------------------------------------